DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/21 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 96-115 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,110,081. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to method of prophylaxis of organ rejection in a de novo kidney transplant patient comprising a daily orally administering an effective amount of tacrolimus where the initial dose is 0.14 mg/kg/day and a slow release.  The patient populations are the same along with supporting excipients for the administered formulation.  The claims differ in the specifics of the release kinetics however the administered formulations comprise the same components.  The scopes overlap and would render each other obvious as they methods treat the same patient population with the same conditions and cannot be allowed together.
Claims 96-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,123,331. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to method of prophylaxis of organ rejection in a de novo kidney transplant patient comprising a daily orally administering an effective amount of tacrolimus where the initial dose is 0.14 mg/kg/day and a slow release.  The patient populations are the same along with supporting excipients for the administered formulation.  The claims differ in the specifics of the release kinetics however the administered formulations comprise the same components.  The scopes overlap and would render each other obvious as they methods treat the same patient population with the same conditions and cannot be allowed together.
Claims 96-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 and 16 of U.S. Patent No. 8,586,084. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of suppressing kidney rejection by the administration of an extended release formulation of tacrolimus.  The formulations both release above 60% of their active agent within 15 hours and are administered orally.  The claims differ in that the instant claims recite more details about the pharmokinetics of the formulation, however the formulations are similar in that the treat the same condition, specifically suppression rejection from kidney transplant and are used in the same manner, an extended release oral formulation.  The scopes of the claims overlap and render each other obvious with the Patent acting as prior art over the instant claims and as such cannot be allowed together. 
Claims 96-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 16-23 of U.S. Patent No. 8623411. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of suppressing kidney rejection by the administration of an extended release formulation of tacrolimus.  The formulations both release above 60% of their active agent within 15 hours and are administered orally.  The claims differ in that the instant claims recite more details about the pharmokinetics of the formulation, however the formulations are similar in that the treat the same condition, specifically suppression rejection from kidney transplant and are used in the same manner, an extended release oral formulation.  The scopes of the claims overlap and render each other obvious with the Patent acting as prior art over the instant claims and as such cannot be allowed together. 
Claims 96-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8664239. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of suppressing kidney rejection by the administration of an extended release formulation of tacrolimus.  The formulations both release above 60% of their active agent within 15 hours and are administered orally.  The claims differ in that the instant claims recite more details about the pharmokinetics of the formulation, however the formulations are similar in that the treat the same condition, specifically suppression rejection from kidney transplant and are used in the same manner, an extended release oral formulation.  The scopes of the claims overlap and render each other obvious with the Patent acting as prior art over the instant claims and as such cannot be allowed together. 
Claims 96-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 22, 24, 26 and 28 of U.S. Patent No. 8889185. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of suppressing kidney rejection by the administration of an extended release formulation of tacrolimus.  The formulations both release above 60% of their active agent within 15 hours and are administered orally.  The claims differ in that the instant claims recite more details about the pharmokinetics of the formulation, however the formulations are similar in that the treat the same condition, specifically suppression rejection from kidney transplant and are used in the same manner, an extended release oral formulation.  The scopes of the claims overlap and render each other obvious with the Patent acting as prior art over the instant claims and as such cannot be allowed together. 
Claims 96-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8889186. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of suppressing kidney rejection by the administration of an extended release formulation of tacrolimus.  The formulations both release above 60% of their active agent within 15 hours and are administered orally.  The claims differ in that the instant claims recite more details about the pharmokinetics of the formulation, however the formulations are similar in that the treat the same condition, specifically suppression rejection from kidney transplant and are used in the same manner, an extended release oral formulation.  The scopes of the claims overlap and render each other obvious with the Patent acting as prior art over the instant claims and as such cannot be allowed together. 
Claims 96-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-24 of U.S. Patent No. 9161907. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of suppressing kidney rejection by the administration of an extended release formulation of tacrolimus.  The formulations both release above 60% of their active agent within 15 hours and are administered orally.  The claims differ in that the instant claims recite more details about the pharmokinetics of the formulation, however the formulations are similar in that the treat the same condition, specifically suppression rejection from kidney transplant and are used in the same manner, an extended release oral formulation.  The scopes of the claims overlap and render each other obvious with the Patent acting as prior art over the instant claims and as such cannot be allowed together. 
Claims 96-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10548880. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of suppressing kidney rejection by the administration of an extended release formulation of tacrolimus.  The formulations both release above 60% of their active agent within 15 hours and are administered orally.  The claims differ in that the instant claims recite more details about the pharmokinetics of the formulation, however the formulations are similar in that the treat the same condition, specifically suppression rejection from kidney transplant and are used in the same manner, an extended release oral formulation.  The scopes of the claims overlap and render each other obvious with the Patent acting as prior art over the instant claims and as such cannot be allowed together. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 96-115 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holm et al (US 2006/0287352 hereafter Holm352) in view of Holm et al (2010/0008984 hereafter Hoilm984).
Holm352 is drawn to a method of prophylaxis of an organ rejection in a kidney transplant patient in a once daily formulation comprising tacrolimus in a dose from 0.02-0.15 mg/kg/day [0174, 0184].  The patient can be African American [0183].  The formulation can have zero order release followed by extended release [0077].  The formulation can have pH dependent release to any portion of the gastrointestinal tract depending on the formulation and polymers selected [0213-0216]. The formulation releases about 62% in under 15 hours [0077].  
While the reference discloses a method of treating prophylaxis of an organ rejection in a kidney transplant, the reference is silent to the concomitantly administered formulations.  The administration of such compounds is well known in the art as seen in the Holm984 publication. 
Holm984 discloses a solid tacrolimus formulation useful in treating patients that have had a kidney transplant [abstract, 0012].  The formulation comprises tacrolimus concomitantly with corticosteroids and mycophenolate [0093].  The patients can be African American [0103-0105].  The formulation releases 50 w/w% with 24 hours [0116].  The formulation comprises enteric polymers that allow for controlled release anywhere within the gastrointestinal system [0117-0121]. It would have been obvious to include the concomitant active agents of Holm984 into the formulation of Holm352 as they solve the same problem.
Regarding the specific release kinetics of the instant claims it is the position of the Examiner that such limitations do not distinguish over the prior art as they are dependent from the compositional components and the prior art discloses the same composition used for the same purposes.  Holm discloses an extended release, once daily dosage form comprising the same dose of tacrolimus for the same purpose of treating a patient after a kidney transplant where the release is slowed with zero ordered release followed by an extended release.  The specific release kinetics can be optimized through routine experimentation by those of ordinary skill in the art.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable method of treating organ rejection in patient in need thereof.  One of ordinary skill in the art would have been motivated to include the concomitant drugs of Holm984 into the formulation of Holm352 as they solve the same problem. It would have been obvious to combine the prior art with an expected result of stable means of treating organ rejection. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618